 1 Rinat Klier Erlich (State Bar No. 188933)
       rke@manningllp.com
 2 Jeffrey W. Korn (State Bar No. 150978)
      jwk@manningllp.com
 3 Jessica Rosen (State Bar No. 294923)
       jwr@manningllp.com
 4 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 5 801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
 6 Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
 7
     Attorneys for Defendant ALLIED
 8 BENEFIT SYSTEMS, INC.

 9

10                                UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA
12

13 KIMBERLY CUSACK-ACOCELLA,                         Case No. 8:18-cv-01009-AG (KESx)
   an individual; SCOTT LANGER, an
14 individual; MICHAEL HENRY, an                     The Hon. Andrew J. Guilford
   individual; JANICE SMOTHERS, an                   Courtroom 10D
15 individual; and GRACE OUDIN, an
   individual, on behalf of themselves and           [PROPOSED] STIPULATED
16 on behalf of all others similarly situated,       QUALIFIED PROTECTIVE
                                                     ORDER FOR DISCLOSURE OF
17                       Plaintiffs,                 HEALTH INFORMATION;
                                                     FEDERAL RULE OF CIVIL
18             v.                                    PROCEDURE 26(c);
                                                     45 CODE OF FEDERAL
19 DUAL DIAGNOSIS TREATMENT                          REGULATIONS SECTIONS
     CENTER, INC., a California                      164.512(e)(1)(ii) and 164.512(e) (1)(v)
20 corporation doing business as
     SOVEREIGN HEALTH; TONMOY
21 SHARMA, an individual; KEVIN
     GALLAGHER, an individual; DAVID
22 TESSERS, an individual; and ALLIED
     BENEFIT SYSTEMS, INC., an Illinois
23 corporation,
                                                     Trial Date:        7/16/2019
24                       Defendants.
25 ///

26 ///

27 ///

28 ///

     4817-1203-9814.1
                               STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1 1.         AGREEMENT OF THE PARTIES
 2            1.1       The parties and their attorneys are hereby authorized to transmit and
 3 receive protected health information ("PHI") pertaining to the putative class

 4 described in Plaintiff's First Amended Complaint. This transmission of PHI is

 5 required to comply with formal discovery requests served in the above entitled

 6 action by Plaintiffs on Defendant Allied Benefit Systems, Inc. The parties have

 7 mutually agreed to enter a protective order that is a "qualified protective order," as

 8 that term is defined by 45 Code of Federal Regulations Section 164.512(e)(1)(v),

 9 and mutually agree to remain in full compliance with the privacy protection

10 requirements imposed by the Health Insurance Portability and Accountability Act of

11 1996 ("HIPAA") (45 C.F.R. Section 164) and the Confidentiality of Medical

12 Information Act ("CMIA")(California Civil Code Sections 56 – 56.37). This Order

13 applies both to PHI and to other confidential and private information regarding the

14 putative class.

15 2.         DEFINITIONS
16            2.1       Challenging Party: a Party that challenges the designation of
17 information or items under this Order.

18            2.2       “CONFIDENTIAL” ” Information means "protected health
19 information" and shall have the same scope and definition set forth in 45 C.F.R.

20 Section 160.103 and 164.501, and includes information relating to (a) the past,

21 present, or future physical or mental condition of an individual, (b) the provision of

22 care to an individual, or (c) the payment for care provided to an individual, which

23 identifies the individual or which reasonably could be expected to identify the

24 individual, regardless of how it is generated, stored or maintained, or tangible things

25 that qualify for protection under HIPAA and/or CMIA.

26            2.3       Producing Party or Designating Party: a Party that designates
27 information or items that it produces in disclosures or in responses to discovery as

28 “CONFIDENTIAL.”

     4817-1203-9814.1                                2
                             STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1            2.4       Professional Vendors: persons or entities that provide litigation
 2 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

 3 demonstrations, and organizing, storing, or retrieving data in any form or medium)

 4 and their employees and subcontractors.

 5            2.5       Protected Material: any Disclosure or Discovery Material that is
 6 designated as CONFIDENTIAL or AEO CONFIDENTIAL.

 7            2.6       Receiving Party: a Party that receives Disclosure or Discovery
 8 Material that is Protected Material.

 9            2.7       AEO Confidential: Documents that disclose diagnosis or treatment
10 information about the putative class members, which are designated as AEO

11 CONFIDENTIAL or Attorney Eyes Only Confidential.

12            2.8       Final Disposition: The entry of a judgment and conclusion of all post-
13 trial motions and expiration of all appeals, or (b) a stipulated dismissal of the entire

14 action.

15 3.         SCOPE
16            3.1       The protections conferred by this Stipulation and Order cover not only
17 Protected Material (as defined above), but also (1) any information copied or

18 extracted from Protected Material; (2) all copies, excerpts, summaries, or
19 compilations of Protected Material; and (3) any testimony, conversations, or

20 presentations by Parties or their Counsel that might reveal Protected Material. Any

21 use of Protected Material at trial shall be governed by a separate agreement or order.

22 4.         DURATION
23            4.1       Even after final disposition of this litigation (as provided in section 9),
24 the confidentiality obligations imposed by this Order shall remain in effect.

25 5.         DESIGNATING PROTECTED MATERIAL
26            5.1       Exercise of Restraint and Care in Designating Material for Protection:
27 Each Party that designates information or items for protection under this Order must

28 take care to limit any such designation to specific material that qualifies under

     4817-1203-9814.1                                 3
                              STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1 HIPAA and/or CMIA or otherwise discloses private or confidential information

 2 regarding the putative class.

 3            5.2       Manner and Timing of Designations: Except as otherwise provided in
 4 this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material

 5 that qualifies for protection under this Order must be clearly so designated before

 6 the material is disclosed or produced. Designation in conformity with this Order

 7 requires: (a) for information in documentary form (e.g., paper or electronic

 8 documents, but excluding transcripts of depositions or other pretrial or trial

 9 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or

10 “AEO CONFIDENTIAL” to each page that contains protected material. If only a

11 portion or portions of the material on a page qualifies for protection, the Producing

12 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

13 markings in the margins). (b) for testimony given in deposition or in other pretrial

14 or trial proceedings that the Designating Party identify on the record, before the

15 close of the deposition, hearing, or other proceeding, all protected testimony.

16            5.3       Inadvertent Failures to Designate: If timely corrected, an inadvertent
17 failure to designate qualified information or items does not, standing alone, waive

18 the Designating Party’s right to secure protection under this Order for such material.
19 Upon timely correction of a designation, the Receiving Party must make reasonable

20 efforts to assure that the material is treated in accordance with the provisions of this

21 Order.

22 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
23            6.1       Timing of Challenges: Any Party may challenge a designation of
24 confidentiality at any time. Unless a prompt challenge to a Designating Party’s

25 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

26 unnecessary economic burdens, or a significant disruption or delay of the litigation,

27 a Party does not waive its right to challenge a confidentiality designation by electing

28 not to mount a challenge promptly after the original designation is disclosed.

     4817-1203-9814.1                                4
                             STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1            6.2       Meet and Confer: If a dispute arises concerning a designation, or
 2 challenge to a designation, of confidentiality, counsel for the parties shall confer in a

 3 good faith effort to eliminate the necessity for a motion or to eliminate as many of

 4 the disputes as possible. It shall be the responsibility of counsel for the moving

 5 party to arrange for this conference. If both counsel are located within the same

 6 county of the Central District, the conference shall take place in person at the office

 7 of the moving party's counsel, unless the parties agree to meet someplace else. If

 8 both counsel are not located within the same county of the Central District, the

 9 conference may take place telephonically. Unless relieved by written order of the

10 Court upon good cause shown, counsel for the opposing party shall confer with

11 counsel for the moving party within ten (10) days after the moving party serves a

12 letter requesting such conference. The moving party's letter shall identify each issue

13 and/or discovery request in dispute, shall state briefly with respect to each

14 issue/request the moving party's position (and provide any legal authority which the

15 moving party believes is dispositive of the dispute as to that issue/request), and

16 specify the terms of the discovery order to be sought. The parties may also the

17 option of resolution by informal, telephonic discovery hearings, as described on

18 Judge Karen E. Scott's website at the time of the dispute.
19            6.3       Judicial Intervention: Any Motion must comply with the requirements
20 of Central District Local Rule 37-2 and must include a joint stipulation in the form

21 set out in Local Rule 37-2.1. Any motion brought pursuant to this provision must be

22 accompanied by a competent declaration affirming the movant has complied with

23 the meet and confer requirements by paragraph 6.2.

24 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
25            7.1       A Receiving Party may use Protected Material that is disclosed or
26 produced by another Party in connection with this case only for prosecuting,

27 defending, or attempting to settle this litigation. Such Protected Material may be

28 disclosed only to the categories of persons and under the conditions described in this

     4817-1203-9814.1                               5
                             STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1 Order. When the litigation has been terminated, a Receiving Party must comply with

 2 the provisions of section 9 below (FINAL DISPOSITION).

 3            7.2       Disclosure of “CONFIDENTIAL” Information or Items: Unless
 4 otherwise ordered by the court or permitted in writing by the Designating Party, a

 5 Receiving Party may disclose any information or item designated

 6 CONFIDENTIAL” only to:

 7                      (a) Counsel of record, in-house counsel, and their support staff;
 8                      (b) Retained experts, Professional Vendors, and other counsel who are
 9 assisting in this litigation who have signed the “Acknowledgement and Agreement

10 to be Bound” (Exhibit A);

11                      (c) the court and its personnel, including courtroom court reporters;
12                      (d) privately-retained court reporters and their staff to whom disclosure
13 is reasonably necessary for this litigation and who have signed the

14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                      (e) during their depositions, witnesses in the action to whom disclosure
16 is reasonably necessary and who have signed the “Acknowledgment and Agreement

17 to Be Bound” (Exhibit A), unless otherwise agreed by the Parties or ordered by the

18 court, pages of transcribed deposition testimony or exhibits to depositions that
19 reveal Protected Material must be separately bound by the court reporter and may

20 not be disclosed to anyone except as permitted under this Stipulated Protective

21 Order.

22                      (f) the author or recipient of a document containing the information or
23 a custodian or other person who otherwise possessed or knew the information.

24                      (g) this Order remains in effect until the entry of a new Order by the
25 Court. The parties shall meet and confer and enter a stipulation within 30 days from

26 the date of this Order, but if meet and confer efforts are unsuccessful, the parties

27 agree to hold a further telephonic informal discovery conference in an effort to

28 resolve any additional issues that may arise with regard to this Order. Pending

     4817-1203-9814.1                                6
                              STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1 further Order of the Court, Protected Material which is designated AEO

 2 Confidential shall not be disclosed to the Parties to this litigation, but shall be

 3 restricted to the categories provided as (a) through (f) above.

 4 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
 5 PRODUCED IN OTHER LITIGATION

 6            8.1       If a Party is served with a subpoena or a court order issued in other
 7 litigation that compels disclosure of any information or items designated in this

 8 action as Protected Material that Party must:

 9                      (a) promptly notify in writing the Designating Party. Such notification
10 shall include a copy of the subpoena or court order;

11                      (b) promptly notify in writing the party who caused the subpoena or
12 order to issue in the other litigation that some or all of the material covered by the

13 subpoena or order is subject to this Protective Order. Such notification shall include

14 a copy of this Stipulated Qualified Protective Order; and

15                      (c) cooperate with respect to all reasonable procedures sought to be
16 pursued by the Designating Party whose Protected Material may be affected.

17            8.2       If the Designating Party timely seeks a protective order, the Party
18 served with the subpoena or court order shall not produce any information
19 designated in this action as Protected Material before a determination by the court

20 from which the subpoena or order issued, unless the Party has obtained the

21 Designating Party’s permission. The Designating Party shall bear the burden and

22 expense of seeking protection in that court of its confidential material – and nothing

23 in these provisions should be construed as authorizing or encouraging a Receiving

24 Party in this action to disobey a lawful directive from another court.

25 9.         FINAL DISPOSITION
26            9.1       "Final disposition" Within 30 days after the final disposition of this
27 action, as defined in paragraph 4, each Receiving Party must return all Protected

28 Material to the Producing Party or destroy such material. As used in this

     4817-1203-9814.1                                 7
                              STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1 subdivision, “all Protected Material” includes all copies, compilations, summaries,

 2 and any other format reproducing or capturing any of the Protected Material.

 3 Whether the Protected Material is returned or destroyed, the Receiving Party must

 4 submit a written certification to the Producing Party or Designating Party by the 30

 5 day deadline that: (1) identifies (by category, where appropriate) all the Protected

 6 Material that was returned or destroyed and (2) affirms that the Receiving Party has

 7 not retained any copies, abstracts, compilations, summaries or any other format

 8 reproducing or capturing any of the Protected Material. Notwithstanding this

 9 provision, Counsel are entitled to retain an archival copy of all pleadings, motion

10 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

11 deposition and trial exhibits, expert reports, attorney work product, and consultant

12 and expert work product, even if such materials contain Protected Material. Any

13 such archival copies that contain or constitute Protected Material remain subject to

14 this Protective Order.

15            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16 DATED: January 24, 2019              MANNING & KASS
17
                                        ELLROD, RAMIREZ, TRESTER LLP

18
19
                                        By:          /s/ Jessica Rosen
20                                            Rinat Klier Erlich
21                                            Jeffrey Korn
                                              Jessica Rosen
22                                            Attorneys for Defendant ALLIED
23                                            BENEFIT SYSTEMS, INC.

24

25

26

27

28

     4817-1203-9814.1                         8
                        STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1 DATED: January 24, 2019                 LAW OFFICES OF WILLIAM REILLY
 2
                                           GLYNN & FINLEY, LLP

 3

 4
                                           By:         /s/ Johnathan A. Eldridge
 5                                               Adam Friedenberg
 6                                               Jonathan A. Eldredge
                                                 Adam M. Rapp
 7                                               Attorneys for Plaintiffs
 8

 9 DATED: January 24, 2019                 LAW OFFICES OF RUSSELL G. PETTI
10

11
                                           By:         /s/ Russel G. Petti
12
                                                 Russel G. Petti
13                                               Attorneys for Defendants Dual Diagnosis
                                                 Treatment Center, Inc. dba Sovereign
14
                                                 Health, Dr. Tonmoy Sharma, Kevin
15                                               Gallagher and David Tesser
16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18

19
     Dated:         January 25, 2019
20                                                   Hon. Karen E. Scott
21                                                   Judge, United States District Court
22

23

24

25

26

27

28

     4817-1203-9814.1                            9
                            STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, ______________, of ____________________________________ [print
 4 full address], declare under penalty of perjury that I have read in its entirety and

 5 understand the Qualified Protective Order that was issued by the United States

 6 District Court in the case of Kimberly Cusack-Acocella; et al. v. Dual Diagnosis

 7 Treatment Center, Inc.; et al., Case No. 8:18-cv-01009-AG (KESx), and I agree to

 8 comply with and to be bound by all the terms of this Qualified Protective Order and

 9 I understand and acknowledge that failure to so comply could expose me to

10 sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated

12 Protective Order to any person or entity except in strict compliance with the

13 provisions of this Order.

14            I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this

16 Qualified Protective Order, even if such enforcement proceedings occur after

17 termination of this action.

18            I hereby appoint____________________ [print or type full name] of
19 _______________________________________________ [print or type full address

20 and telephone number] as my California agent for service of process in connection

21 with this action or any proceedings related to enforcement of this Stipulated

22 Protective Order.

23

24 Date: _____________________

25 City and State where sworn and signed: _________________________________

26 Printed name: _______________________________

27 Signature: __________________________________

28

     4817-1203-9814.1                             10
                          STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER
